J-S22043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ELWOOD E GLADFELTER, IV               :
                                       :
                   Appellant           :   No. 1173 MDA 2019

           Appeal from the PCRA Order Entered August 7, 2019
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0002368-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ELWOOD EUGENE GLADFELTER, IV          :
                                       :
                   Appellant           :   No. 1174 MDA 2019

           Appeal from the PCRA Order Entered August 7, 2019
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0002781-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ELWOOD EUGENE GLADFELTER              :
                                       :
                   Appellant           :   No. 1175 MDA 2019

           Appeal from the PCRA Order Entered August 7, 2019
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0005093-2017
J-S22043-20


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ELWOOD EUGENE GLADFELTER IV                  :
                                                 :
                       Appellant                 :   No. 1176 MDA 2019

              Appeal from the PCRA Order Entered August 7, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0001881-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ELWOOD GLADFELTER, IV                        :
                                                 :
                       Appellant                 :   No. 1177 MDA 2019

              Appeal from the PCRA Order Entered August 7, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0004144-2017


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                   FILED JULY 10, 2020

        Appellant, Elwood Eugene Gladfelter IV, appeals from the order entered

August 7, 2019, that dismissed his first petition filed under the Post Conviction

Relief Act (“PCRA”)1 without an evidentiary hearing. We quash this appeal.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.



                                           -2-
J-S22043-20



        On August 10, 2017, Appellant pleaded guilty to robbery – threatens

another with or intentionally puts him in fear of immediate serious bodily

injury.2 He was immediately sentenced to 7½ to 15 years of confinement.

Appellant did not file a direct appeal.

        On April 5, 2019, Appellant filed his first, pro se PCRA petition. In his

PCRA petition, Appellant stated: “The Petitioner is ‘NOT’ asking for Court

Appointed Counsel to be Appointed to represent these proceedings.”

PCRA Petition, 4/5/2019, at ¶ 14 (all emphasis in original) (spelling corrected).

On April 25, 2020, the PCRA court held a Grazier3 hearing, during which it

explained to Appellant that he had the right to be represented by counsel and

confirmed that Appellant understood that, if he represented himself, he would

“be held to the same standards as an attorney would be held[.]”             N.T.,

4/25/2019, at 4, 7.          The PCRA court also established that Appellant

comprehended that his filings would have “to be in compliance with the rules

and the statutes of Pennsylvania” and that “counsel, as someone who is

licensed to practice law, may know the law better than [Appellant], may be

able to discuss with [him] any issues that [he] wish[ed] to raise and whether

that would be prudent or not prudent[.]” Id. at 4-5. The PCRA court then

granted Appellant’s request to proceed pro se. Id. at 7.




____________________________________________


2   18 Pa.C.S. § 3701(a)(1)(ii).
3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -3-
J-S22043-20



     On July 2, 2019, the PCRA court entered a notice of intent to dismiss all

claims without a hearing pursuant to Pa.R.Crim.P. 907; Appellant did not file

a response. On August 7, 2019, the PCRA court dismissed Appellant’s petition.

     Appellant filed one notice of appeal listing five distinct Court of Common

Pleas docket numbers.

     The Official Note to Rule 341 of the Pennsylvania Rules of
     Appellate Procedure provides in relevant part:

        Where . . . one or more orders resolves issues arising on
        more than one docket or relating to more than one
        judgment, separate notices of appeals must be filed.
        Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
        Super. 2007) (quashing appeal taken by single notice of
        appeal from order on remand for consideration under
        Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

     Pa.R.A.P. 341, Official Note.

     Until recently, it was common practice for courts of this
     Commonwealth to allow appeals to proceed, even if they failed to
     comply with Pa.R.A.P. 341.

        While our Supreme Court recognized that the practice of
        appealing multiple orders in a single appeal is discouraged
        under Pa.R.A.P. 512 (joint appeals), it previously
        determined that “appellate courts have not generally
        quashed [such] appeals, provided that the issues involved
        are nearly identical, no objection to the appeal has been
        raised, and the period for appeal has expired.” K.H. v. J.R.,
        826 A.2d 863, 870 (Pa. 2003) (citation omitted).

     In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
     (footnote omitted).

     However, on June 1, 2018, our Supreme Court in
     [Commonwealth v.] Walker[, 185 A.3d 969 (Pa. 2018),] held
     that the practice violated Pennsylvania Rule of Appellate
     Procedure 341, and the failure to file separate notices of appeal
     for separate dockets must result in quashal of the appeal. See
     Walker, 185 A.3d at 977. The Court stated unequivocally: “The


                                     -4-
J-S22043-20


     Official Note to Rule 341 provides a bright-line mandatory
     instruction to practitioners to file separate notices of appeal. . . .
     The failure to do so requires the appellate court to quash the
     appeal.” Id. at 976-77.

     Because the mandate in the Official Note was contrary to “decades
     of case law from this Court and the intermediate appellate courts,”
     the Walker Court announced that its holding would apply
     prospectively only. Id. at 977. Accordingly, Walker applies to
     appeals filed after June 1, 2018, the date Walker was filed. Id.

                                    *    *    *
          2 We recognize the harsh - perhaps draconian - consequence

          of quashing any appeal . . . However, our role as an
          intermediate appellate court is clear.        “It is not the
          prerogative of an intermediate appellate court to enunciate
          new precepts of law or to expand existing legal doctrines.
          Such is a province reserved to the Supreme Court.” Moses
          v. T.N.T. Red Star Exp., 725 A.2d 792, 801 (Pa. Super.
          1999). It is well-settled that “the Superior Court is an error
          correcting court and we are obliged to apply the decisional
          law as determined by the Supreme Court of Pennsylvania.”
          Commonwealth v. Montini, 712 A.2d 761, 769 (Pa.
          Super. 1998).

In re M.P., 204 A.3d 976, 980-81 & n.2 (Pa. Super. 2019). In M.P., id. at

980, this Court “remind[ed], advise[d] and emphasize[d] to all litigants who

seek appellate review with this Court – whether in criminal, civil or family

cases – that Walker is the law of the Commonwealth, and shall be applied

prospectively and uniformly by this Court.”

     Instantly, Appellant filed a single notice of appeal from the order listing

five separate docket numbers.      Appellant’s notice of appeal postdates the

Walker decision.     Consequently, Walker compels quashal of the current

appeal.

     Appeal quashed.


                                      -5-
J-S22043-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/10/2020




                          -6-